       Case 2:20-cv-01752-DLR Document 58 Filed 02/18/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                       No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                          ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court is Defendants’ motion for leave to file unredacted invoices in

17   support of their attorneys’ fee request. (Doc. 54.) On February 11, 2021, the Court denied
18   Defendants’ attorneys’ fees request within their motion for sanctions, noting that

19   Defendants had failed to meet their burden in showing that the fees that they requested

20   were reasonable.      (Doc. 53 at 3.)      The Court underscored that Defendants had
21   indiscriminately “redacted the descriptions for each billing entry in their entirety,” leaving
22   the Court to speculate as to whether the hours billed were reasonably expended. The law

23   is clear that the party seeking attorneys’ fees is responsible for demonstrating the

24   reasonableness of the requested amount by providing the Court with general descriptions

25   of the subject matter of billing time expenditures to enable the Court determine whether

26   the hours billed were reasonably expended. See Hensley v. Eckerhart, 461 U.S. 424, 438
27   n. 12 (1983). Now, Defendants ask the Court to reconsider its prior order and grant them
28   leave to file a version of their billing that identifies the general subject matter of the time
       Case 2:20-cv-01752-DLR Document 58 Filed 02/18/21 Page 2 of 2



 1   expenditures—evidence in Defendants’ possession prior to the filing of their motion for
 2   sanctions.
 3          Motions for reconsideration should be granted only in rare circumstances.
 4   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995).          A motion
 5   for reconsideration ordinarily will be denied “absent a showing of manifest error or a
 6   showing of new facts or legal authority that could not have been brought to its attention
 7   earlier with reasonable diligence.” LRCiv 7.2(g). The court may deny a motion for
 8   reconsideration if it fails to comply with these rules. Id. Here, Defendants have made no
 9   showing of manifest error and have produced no new facts or legal authority that could not
10   have been brought to the Court’s attention with reasonable diligence. Nor do Defendants
11   seek to justify their prior request’s deficiencies or explain why they are only able to provide
12   the unredacted billing information now. Instead, Defendants appear to admit that their fees
13   motion was deficient, but ask for a second bite at the apple, arguing that their fee award
14   should not be denied due to what they characterize to be “formalistic defects.”          Mere
15   disagreement with a previous order is an insufficient basis for reconsideration. See Leong
16   v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A party requesting fees
17   is expected to conscientiously prepare a motion; lack of diligence is no excuse.
18          IT IS ORDERED that Defendants’ motion for leave (Doc. 54) is DENIED.
19          Dated this 17th day of February, 2021.
20
21
22
23
                                                    Douglas L. Rayes
24                                                  United States District Judge
25
26
27
28


                                                  -2-
